           Case 2:11-cv-01759-BJR Document 216 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
     SIERRA CLUB; and CENTER FOR
 9   ENVIRONMENTAL LAW AND POLICY

10                           Plaintiffs,     No. 11-cv-1759-BJR
     and
11
     SPOKANE TRIBE OF INDIANS,
12                                           ORDER GRANTING PLAINTIFFS’
                             Plaintiff-      MOTION FOR LEAVE TO FILE THIRD
13                           Intervenor,     SUPPLEMENTAL COMPLAINT

14   v.

15   CHRIS HLADICK, et al.
                             Defendants
16
     and
17
     SPOKANE COUNTY; KAISER
18   ALUMINUM WASHINGTON LLC; and
     STATE OF WASHINGTON DEPARTMENT
19   OF ECOLOGY,

20                           Defendant-
                             Intervenors.
21

22

23
               Case 2:11-cv-01759-BJR Document 216 Filed 01/04/21 Page 2 of 2




 1          Upon consideration of Plaintiffs’ Motion for Leave to File Third Supplemental

 2   Complaint (Dkt. No. 211), the argument and materials submitted in support of the motion, and

 3   because Defendants do not oppose the motion (Dkt. No. 214), the Court HEREBY GRANTS the

 4   motion.

 5          Dated this 4th day of January 2021.

 6

 7
                                                        A
                                                        Barbara Jacobs Rothstein
                                                        U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
